UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-6224



EDGAR JOSEPH BIRCH,

                Petitioner - Appellant,

          v.


WARDEN OKALOOSA CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and


GREENVILLE COUNTY SOUTH CAROLINA; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                Respondents.



                               No. 08-6239



EDGAR JOSEPH BIRCH,

                Petitioner - Appellant,

          v.


WARDEN OKALOOSA CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and
SOUTH CAROLINA PICKENS COUNTY; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS,

                Respondents.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (2:07-cv-03207-GRA; 2:07-cv-03206-GRA)


Submitted:   June 9, 2008                 Decided:    June 26, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edgar Joseph Birch, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

              Edgar Joseph Birch seeks to appeal the district court’s

orders    dismissing       as   untimely   his   28   U.S.C.   §   2254   (2000)

petitions.      The orders are not appealable unless a circuit justice

or   judge    issues   a    certificate    of    appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.             Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the records and conclude that Birch has not

made the requisite showing.         Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeals.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                     DISMISSED




                                      - 3 -